Citation Nr: 0400509	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for PTSD.  A Board 
hearing was held on June 25, 2003, by means of video 
conferencing equipment with the appellant in Honolulu, 
Hawaii, before Kathleen K. Gallagher, an acting Veterans Law 
Judge, sitting in Washington, DC.

The RO previously denied the veteran's claim for service 
connection for PTSD in a February 1997 rating decision.  The 
veteran did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105(c) (West 2002).  In August 1999, the RO 
received a statement from the veteran again seeking service 
connection for PTSD.  On the April 2000 rating decision, the 
RO noted that it had received a "reopened claim" from the 
veteran in August 1999.  However, it appears from the April 
2000 rating decision that the RO denied the claim for service 
connection on the merits rather than having considered 
whether new and material evidence had been submitted to 
reopen this claim which had been finally denied in the 
February 1997 rating decision. 

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

For the reasons stated in the decision below, the Board has 
determined that new and material evidence has been submitted 
to reopen the claim.  However, the Board has decided that the 
case must be remanded for development of the evidence before 
the Board can make a decision on the claim.  Therefore, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied service 
connection for PTSD; the RO notified the veteran of this 
decision in February 1997, and he did not appeal it.

2.  Evidence received since the February 1997 rating decision 
was not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

Evidence received since the February 1997 rating decision 
denying service connection for PTSD is new and material, and 
the veteran's claim for service connection for PTSD must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In January 1996, the veteran submitted a claim for service 
connection for PTSD.  In February 1996, the RO wrote to the 
veteran, requesting that he describe the stressful events he 
experienced in service which he felt resulted in PTSD.  The 
RO also requested medical evidence of treatment for the 
condition.  Subsequently, the RO received a statement from 
the veteran indicating that he had been discharged from the 
military for drug abuse although he had never sold or used 
drugs in the military.  In a May 1996 rating decision, the RO 
denied the veteran's claim on the basis that no medical 
evidence had been submitted to show that the veteran had PTSD 
and on the basis that the stressful events the veteran 
described were insufficient to warrant service connection for 
PTSD.  In July 1996, the RO received the veteran's service 
medical records.  The RO reviewed this evidence in connection 
with the veteran's claim and continued the denial of service 
connection for PTSD in a February 1997 rating decision.  The 
RO notified the veteran of this decision in February 1997, 
and he did not appeal it.

In August 1999, the RO received a statement from the veteran 
again seeking service connection for PTSD.  Additional 
evidence, including records from the Social Security 
Administration (SSA), was obtained and associated with the 
claims file.  In April 2000, the RO denied the veteran's 
claim on the basis that it was not "well grounded."  The 
veteran appealed this decision to the Board.

During the course of the appeal in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA also amended the law by eliminating a previous 
requirement that a claimant must have presented a certain 
degree of evidence in support of his claim to make that claim 
"well grounded" before the VA had the duty to assist him 
further.  The VCAA applies to all claims filed on or after 
the date of its enactment or filed before the date of 
enactment and not yet subject to a final decision by VA as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  A provision in the new law also required VA, 
either at the request of a claimant or on its own motion, to 
readjudicate claims which were denied on the basis that they 
were not well grounded in final decisions issued between July 
14, 1999, and November 9, 2000.
In February and December 2001, the RO sent the veteran a 
letter notifying him of the enactment of the VCAA and of its 
provisions.  In January 2003, the RO issued a supplemental 
statement of the case in which it readjudicated the veteran's 
claim under the VCAA and provided the veteran with notice of 
the regulations implementing the VCAA.  The RO continued to 
deny the claim for service connection for PTSD.

In the decision below, the Board, unlike the RO, has reopened 
the claim for service connection for PTSD based on new and 
material evidence having been received, and the Board is 
remanding the claim for further development of the evidence.  
Thus, although the RO carried out the appropriate procedural 
steps in readjudicating under the VCAA the claim for service 
connection for PTSD which had been previously denied as not 
well grounded, the Board has determined that the duty to 
assist the veteran with the development of evidence under the 
provisions of the VCAA has not been fulfilled in this case.  
Therefore, the Board has remanded the case to provide the 
veteran further assistance in this regard.

Reopening The Claim For Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The regulation governing service connection for PTSD was 
revised in June 1999, before the veteran's application to 
reopen his claim for PTSD was filed in this case in August 
1999.  Compare 38 C.F.R. § 3.304(f) (1998), with 38 C.F.R. 
§ 3.304(f) (1999).  Moreover, the revisions were made 
effective from March 1997, the date that the United States 
Court of Appeals for Veterans Claims issued its decision in 
Cohen v. Brown on which the revisions to the regulation were 
based.  Cohen, 10 Vet App. 128 (1997).  Thus, the revised 
version of the regulation is the version applicable in this 
case because it was issued and made effective prior to the 
veteran's having filed his claim in this case.  See Brewer v. 
West, 11 Vet. App. 228, 233-234 (1998), citing Harper v. 
Virginia Dept. of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 
2517 (1993) ("rule of federal law, once announced and 
applied to the parties to the controversy, must be given full 
retroactive effect by all courts adjudicating federal law").  

The revised version of section 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003).  However, if the 
veteran did not engage in combat with the enemy or alleges a 
stressful experience unrelated to combat, then credible 
supporting evidence, other than the veteran's own lay 
testimony, must be presented to show that the claimed in-
service stressor occurred.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.
In this case, the veteran served during peacetime and does 
not allege that he was in combat or contend that he 
experienced a stressful event associated with combat.  
Rather, the stressful event that he contends he experienced 
was that the military wrongfully discharged him from service 
for drug abuse.  In this regard, evidence has been submitted 
to corroborate his contention in the form of proceedings, 
dated in August 1986, of the Board for Correction of Military 
Records.  These records show that the veteran had been given 
a discharge "under honorable conditions" in December 1983, 
prior to the normal expiration of his term of service which 
would have been in July 1986, because he was found to be a 
drug abuse rehabilitation failure when urine specimens which 
he had submitted tested positive for illegal drugs.  However, 
a panel of experts in toxicology later evaluated the 
scientific and administrative procedures used by Army 
laboratories where the urine specimens were tested and 
determined that a percentage of previously reported positive 
urinalysis results was not scientifically or legally 
supportable for use in disciplinary or administrative 
actions.  Thus, the Board corrected the veteran's records by 
voiding the  previous discharge "under honorable 
conditions" and by showing that he continued to serve on 
active duty until July 1986 when he was separated from the 
service with an Honorable Discharge Certificate.

With regard to evidence of a diagnosis of PTSD, records from 
SSA have been obtained which show a diagnosis of PTSD.  
Specifically, a Report of Treating Mental Health Provider, 
dated in February 2000, from Leonard Licht, Ph.D., showed 
diagnoses of PTSD with depression, paranoid personality 
disorder, and borderline I.Q.  In the report, Dr. Licht 
noted,

Erroneously discharged from Army for 
suspected drug use.  Later cleared [and] 
given honorable discharge but had harmful 
effects in his life.  Returned to Hawaii 
[and] suffered head injury from 
motorcycle accident.  He has not been 
quite right ever since.

Although Dr. Licht does not specifically link the diagnosis 
of PTSD to the experience that the veteran had regarding his 
discharge from service, the Board finds that this evidence, 
which provides a diagnosis of the disorder and which notes 
the incident which the veteran contends is the stressful 
experience he had in the military, is evidence which was not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, the Board concludes that evidence 
received since the February 1997 rating decision denying 
service connection for PTSD is new and material, and the 
veteran's claim for service connection for PTSD must be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
only, the appeal is granted. 


REMAND

In addition to Dr. Licht's diagnosis of PTSD, the Board notes 
that other medical reports of record reflect different 
diagnoses.  For example, the assessment of Don M. Hashimoto, 
Ph.D., whose progress notes are dated from 1992 to 1997, was 
adjustment disorder with mixed anxiety and depressed mood 
which Dr. Hashimoto often wrote by means of the DSM-IV code, 
309.28.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 31 (1994).  Moreover, a Disability Determination and 
Transmittal form from SSA, dated in March 1992, showed that 
the veteran was disabled by a personality disorder and mixed 
substance abuse.  The impression of John P. Donnelly, Ph.D., 
in April 1992 was borderline personality disorder.  In 
February 1993, Dennis D. Lee, M.D., diagnosed dysthymic 
disorder (depressive neurosis), mixed substance abuse 
(cannabis and cocaine), episodic, and borderline personality 
disorder.  In October 1995, Robert Bloomgarten, M.D., 
rendered the following diagnosis:  mixed character disorder 
with some self-defeating qualities, not otherwise specified, 
with antisocial features and a history of marijuana and 
hashish and cocaine use.  An Evaluation Form for Mental 
Disorders from the Hawaii Disability Determination Branch, 
which reflected a period of evaluation of the veteran from 
May 1996 to September 1996, showed a diagnosis of adjustment 
disorder with mixed features, rule out personality disorder.  
In December 1996, Irene Weiner, Ph.D., rendered the diagnosis 
of adjustment disorder with mixed features.  

Moreover, Dr. Licht's reports do not demonstrate what Dr. 
Licht determined was the stressful experience that warranted 
the diagnosis of PTSD.  Therefore, the Board concludes that 
further development of the evidence in this case is 
warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to service connection for 
PTSD; of what the evidence shows; and of 
his and VA's respective responsibilities 
in evidence development.

2.  Request that the veteran identify all 
VA and private medical care providers who 
have examined or treated him for PTSD 
since February 2000 when Dr. Licht 
rendered the diagnosis.  Attempt to 
obtain any additional treatment records 
from Dr. Licht.  Obtain all records of 
any treatment reported by the veteran 
that have not already been associated 
with the claims folder.  

3.  Request the veteran to provide more 
information about the motorcycle accident 
in which he sustained a head injury after 
his discharge from service - that is, the 
accident which Dr. Licht referred to in 
his February 2000 report (as noted in the 
quotation above in the Board's decision).  
Attempt to obtain any medical records 
adequately identified by the veteran 
regarding this accident and head injury, 
if possible. 

4.  Arrange for the veteran to be 
scheduled for VA psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should review the previous 
psychiatric findings and diagnoses shown 
in the reports in the claims folder to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  The 
examiner must determine the nature, 
extent of severity, and etiology of any 
psychiatric disorders which may be 
present, to include PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether any 
identified stressor found to be 
established by the record is sufficient 
to produce the veteran's PTSD; and 
whether there is a link between the 
current symptomatology and a stressful 
event which occurred during his period of 
active service.

The examiner should make a specific 
determination as to whether the 
diagnostic criteria of the DSM-IV to 
support a diagnosis of PTSD have been 
satisfied in this case.  The examination 
should include all appropriate testing 
with PTSD subscales, if warranted.  If 
the examiner believes that additional 
examination or testing is needed prior to 
rendering the requested opinion, then 
such should be scheduled and conducted.  
The examiner must explain the rationale 
for any opinion given.

5.  Readjudicate the claim of service 
connection for PTSD in light of all 
evidence added to the record since the 
last previous review of the claim.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the requisite period of time to 
respond.  

The case should then be returned to the Board, if in order, 
for further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



